Exhibit 10.2

 

PLEDGE AGREEMENT dated as of November 18, 2004, among TRITON PCS, INC., a
Delaware corporation (the “Borrower”), each Subsidiary of the Borrower listed on
Schedule I hereto (each such Subsidiary individually a “Subsidiary Pledgor” and
collectively, the “Subsidiary Pledgors”), SUNCOM WIRELESS INVESTMENT COMPANY
LLC, a Delaware limited liability company (“SunCom Wireless Investment”; the
Borrower, the Subsidiary Pledgors and SunCom Wireless Investment are referred to
collectively herein as the “Pledgors”) and LEHMAN COMMERCIAL PAPER INC.
(“LCPI”), as collateral agent (in such capacity, the “Collateral Agent”) for the
Secured Parties (as defined in the Term Loan Agreement referred to below).

 

Reference is made to (a) the Term Loan Agreement dated as of November 18, 2004
(as amended, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”), among the Borrower, the lenders from time to time party
thereto (the “Lenders”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
syndication agent, and LCPI, as administrative agent and collateral agent for
the Lenders (in such capacity, the “Administrative Agent”) and (b) the Guarantee
Agreement dated as of November 18, 2004 (as amended, supplemented or otherwise
modified from time to time, the “Guarantee Agreement”) among certain of the
Subsidiary Pledgors and the Collateral Agent.

 

The Lenders have agreed to make Loans to the Borrower, pursuant to, and upon the
terms and subject to the conditions specified in, the Term Loan Agreement.
Pursuant to the Guarantee Agreement, each of the Guarantors referred to therein
has agreed to guarantee, among other things, all the obligations of the Borrower
under the Term Loan Agreement. Each Pledgor (other than the Borrower) hereby
acknowledges that it will derive substantial benefit from the making of the
Loans by the Lenders to the Borrower. The obligations of the Lenders to make
Loans are conditioned upon, among other things, the execution and delivery by
the Pledgors of a Pledge Agreement in the form hereof to secure (a) the due and
punctual payment by the Borrower of (i) the principal of and premium, if any,
and interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Borrower to the Secured
Parties under the Term Loan Agreement and the other Loan Documents, (b) the due
and punctual performance of all covenants, agreements, obligations and
liabilities of the Borrower under or pursuant to the Term Loan Agreement and the
other Loan Documents, (c) the due and punctual payment and performance of all
the covenants, agreements, obligations and liabilities of (i) each Loan Party
(other than Triton PCS Property Company L.L.C. and Triton PCS License Company
L.L.C.) under or pursuant to the Guarantee Agreement and (ii) each Loan Party
and SunCom Wireless Investment under or pursuant to the other Loan Documents and
(d) the due and punctual payment and performance of all obligations of the
Borrower or any other Loan Party under each Hedging Agreement entered into with
any counterparty that was a Lender at the time such Hedging

 



--------------------------------------------------------------------------------

Agreement was entered into (all the monetary and other obligations referred to
in the preceding clauses (a) through (d) being referred to collectively as the
“Obligations”). Capitalized terms used herein and not defined herein shall have
meanings assigned to such terms in the Term Loan Agreement. For the avoidance of
doubt, the term “Lender” as used in clause (d) of the third sentence of this
paragraph shall also include each Person that both (y) is a counterparty to a
Hedging Agreement with a Loan Party and (z) was a Lender or an Affiliate of a
Lender at the time such Hedging Agreement was entered into and the term “Secured
Party” as used in this Pledge Agreement shall include each such Affiliate.

 

Accordingly, the Pledgors and the Collateral Agent, on behalf of itself and each
Secured Party (and each of their respective successors or assigns), hereby agree
as follows:

 

SECTION 1. Pledge. As security for the payment and performance, as the case may
be, in full of the Obligations, each Pledgor hereby transfers, grants, bargains,
sells, conveys, hypothecates, pledges, sets over and delivers unto the
Collateral Agent, its successors and assigns, and hereby grants to the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, a security interest in all of the Pledgor’s right, title and
interest in, to and under (a) the shares of capital stock, membership interests
or other equity interests owned by it as of the date hereof all of which are
listed on Schedule II hereto and any shares of capital stock, membership
interests or other equity interests obtained in the future by the Pledgor and
the certificates representing all such shares, membership interests or other
equity interests (the “Pledged Interests”); provided that the Pledged Interests
shall not include (i) more than 65% of the issued and outstanding shares of
voting stock of any Foreign Subsidiary, (ii) to the extent that applicable law
requires that a Subsidiary of the Pledgor issue directors’ qualifying shares,
such qualifying shares, (iii) shares of capital stock, membership interests or
other equity interests owned by SunCom Wireless Investment other than the
capital stock of the Borrower owned by it and (iv) shares of capital stock,
membership interests or other equity interests of Triton License Newco, LLC at
any time from or after the First Closing (as defined in the Exchange Agreement)
or of Triton Network SMLLC, LLC at any time; (b)(i) the debt securities owned by
it as of the date hereof all of which are listed opposite the name of the
Pledgor on Schedule II hereto, (ii) any debt securities in the future issued to
the Pledgor and (iii) the promissory notes and any other instruments evidencing
such debt securities (the “Pledged Debt Securities”); provided that the Pledged
Debt Securities shall not include debt securities held or owned by SunCom
Wireless Investment (c) all other property that may be delivered to and held by
the Collateral Agent pursuant to the terms hereof; (d) subject to Section 6, all
payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed, in
respect of, in exchange for or upon the conversion of, the securities referred
to in clauses (a) and (b) above; (e) subject to Section 6, all rights and
privileges of the Pledgor with respect to the securities and other property
referred to in clauses (a), (b), (c) and (d) above; and (f) all proceeds of any
of the foregoing (the items referred to in clauses (a) through (f) above being
collectively referred to as the “Collateral”). Upon delivery to the Collateral
Agent, (a) any stock certificates, notes or other securities now or hereafter
included in the Collateral (the “Pledged Securities”) shall be accompanied by
stock powers duly executed in blank or other instruments of transfer
satisfactory to the Collateral Agent and by such other instruments and documents
as the Collateral Agent may reasonably request and (b) all other property
comprising part of the Collateral shall be accompanied by proper instruments of
assignment duly executed by the applicable Pledgor and such other instruments or
documents as the Collateral Agent may reasonably request. Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities
theretofore and then being pledged hereunder, which schedule shall be attached
hereto as Schedule II and made a part hereof. Each schedule so delivered shall
supersede any prior schedules so delivered. Notwithstanding anything

 

2



--------------------------------------------------------------------------------

to the contrary contained herein, no property or asset of SunCom Wireless
Investment shall be, or be deemed to be, Collateral for any purposes of this
Agreement, the Term Loan Agreement or any other Loan Document, other than the
capital stock of the Borrower owned by SunCom Wireless Investment.

 

TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

Anything contained in this Agreement to the contrary notwithstanding, the
obligations secured by the pledge made by each Pledgor hereunder shall be
limited to a maximum aggregate amount equal to the greatest amount that would
not render such Pledgor’s pledge hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any provisions of applicable state law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Pledgor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such Pledgor
(a) in respect of intercompany indebtedness to the Borrower or Affiliates of the
Borrower to the extent that such indebtedness would be discharged in an amount
equal to the amount of the obligations secured by the pledge made by such
Pledgor hereunder and (b) under any Guarantee of senior unsecured indebtedness
or Indebtedness subordinated in right of payment to the Obligations which
Guarantee contains a limitation as to maximum amount similar to that set forth
in this paragraph, pursuant to which the liability of such Pledgor hereunder is
included in the liabilities taken into account in determining such maximum
amount) and after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, contribution, reimbursement, indemnity or similar rights of such
Pledgor pursuant to (i) applicable law or (ii) any agreement providing for an
equitable allocation among such Pledgor and other Affiliates of the Borrower of
obligations arising under Guarantees by such parties (including the Indemnity,
Subrogation and Contribution Agreement).

 

SECTION 2. Delivery of the Collateral. (a) Each Pledgor agrees promptly to
deliver or cause to be delivered to the Collateral Agent any and all Pledged
Securities, and any and all certificates or other instruments or documents
representing the Collateral.

 

(b) Each Pledgor will cause any Indebtedness for borrowed money owed to the
Pledgor by any person to be evidenced by a duly executed promissory note that,
if constituting a Pledged Security, is pledged and delivered to the Collateral
Agent pursuant to the terms hereof.

 

SECTION 3. Representations, Warranties and Covenants. (a) Each Pledgor hereby
represents, warrants and covenants, as to itself and the Collateral pledged by
it hereunder, to and with the Collateral Agent that:

 

(i) the Pledged Stock represents as of the date hereof that percentage as set
forth on Schedule II of the issued and outstanding shares of each class of the
capital stock of the issuer with respect thereto;

 

(ii) except for the security interest granted hereunder, or as otherwise
specifically permitted in the Term Loan Agreement, and except that any Pledgor
owning Capital Stock of the Borrower may transfer such Capital Stock, so long as
no Change of Control results and the transferee becomes a party to this
Agreement as a Pledgor in respect of

 

3



--------------------------------------------------------------------------------

such Capital Stock, the Pledgor (A) is and will at all times continue to be the
direct owner, beneficially and of record, of the Pledged Securities indicated on
Schedule II, (B) holds the same free and clear of all Liens, except for Liens
permitted by clauses (a) and (e) of the definition of “Permitted Encumbrances”
in the Term Loan Agreement, (C) will make no assignment, pledge, hypothecation
or transfer of, or create or permit to exist any security interest in or other
Lien on, the Collateral, other than pursuant hereto, and (D) subject to Section
6, will cause any and all Collateral, whether for value paid by the Pledgor or
otherwise, to be forthwith deposited with the Collateral Agent and pledged or
assigned hereunder; except for restrictions and limitations imposed by the Loan
Documents, securities laws generally, or the Communications Act, the Collateral
is and will continue to be freely transferable and assignable, and none of the
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Collateral hereunder, the sale or disposition thereof pursuant hereto or
the exercise by the Collateral Agent of rights and remedies hereunder;

 

(iii) the Pledgor (A) has the power and authority to pledge the Collateral in
the manner hereby done or contemplated and (B) will defend its title or interest
thereto or therein against any and all Liens (other than the Lien created by
this Agreement), however arising, of all persons whomsoever;

 

(iv) no consent of any other person (including stockholders or creditors of any
Pledgor) and no consent or approval of any Governmental Authority or any
securities exchange was or is necessary to the validity of the pledge effected
hereby;

 

(v) by virtue of the execution and delivery by the Pledgors of this Agreement,
when the Pledged Securities, certificates or other documents representing or
evidencing the Collateral are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will obtain, subject to clauses (a)
and (e) of the definition of “Permitted Encumbrances” in the Term Loan
Agreement, a valid and perfected first lien upon and security interest in such
Pledged Securities as security for the payment and performance of the
Obligations;

 

(vi) the pledge effected hereby is effective to vest in the Collateral Agent, on
behalf of the Secured Parties, the rights of the Collateral Agent in the
Collateral as set forth herein;

 

(vii) all of the Pledged Stock has been duly authorized and validly issued and
is fully paid and nonassessable;

 

(viii) all information set forth herein relating to the Pledged Stock is
accurate and complete in all material respects as of the date hereof; and

 

(ix) the pledge of the Pledged Stock pursuant to this Agreement does not violate
Regulation T, U or X of the Federal Reserve Board or any successor thereto as of
the date hereof.

 

(b) Each Pledgor that is the owner of any capital stock of the Borrower pledged
hereunder (each, a “Transferring Pledgor”) hereby covenants to and with the
Collateral Agent that, if such Transferring Pledgor sells or otherwise transfers
any such capital stock to any Person

 

4



--------------------------------------------------------------------------------

that is not a party to this Agreement as a Pledgor, such Transferring Pledgor
shall cause such Person to become a party to this Agreement as a Pledgor.

 

SECTION 4. Certification of Limited Liability Company and Limited Partnership
Interests. (a) Each Pledgor that is the issuer of any interest in any limited
liability company or limited partnership, pledged hereunder and represented by a
certificate, hereby agrees that such interest shall be a “security” within the
meaning of Article 8 of the New York UCC, shall be covered by Article 8 of the
Uniform Commercial Code as in effect in the State of New York and shall at all
times hereafter be represented by a certificate.

 

(b) Each Pledgor further acknowledges and agrees that (i) each interest in any
limited liability company or limited partnership issued by such Pledgor, pledged
hereunder and not represented by a certificate, shall not be for purposes of
this Agreement and the other Loan Documents a “security” within the meaning of
Article 8 of the New York UCC and shall not be governed by Article 8 of the New
York UCC, and (ii) such Pledgor shall at no time elect to treat any such
interest as a “security” within the meaning of Article 8 of the New York UCC or
issue any certificate representing such interest, unless the Grantor provides
prior written notification to the Collateral Agent of such election and
immediately delivers any such certificate to the Collateral Agent pursuant to
the terms hereof. Notwithstanding the foregoing, each Pledgor that is the issuer
of any interest in any limited partnership or limited liability company that is
pledged hereunder hereby agrees, and each Pledgor of any such interest hereby
instructs such issuer, that if any such interest is, or shall become, an
uncertificated security (within the meaning of Article 8 of the New York UCC),
such issuer will comply with instructions originated by the Collateral Agent in
respect of such interest without further consent by the Pledgor that is the
registered owner of such interest.

 

(c) Each Person that is the issuer of any interest in any limited partnerships
or limited liability company pledged hereunder and is not a Pledgor hereunder
(each such Person, a “Non-Pledgor Issuer”), hereby agrees (by the signature of
such Person on the signature pages hereof) (i) with respect to any such interest
pledged hereunder and represented by a certificate, that such interest shall be
a “security” within the meaning of Article 8 of the New York UCC, shall be
covered by Article 8 of the Uniform Commercial Code as in effect in the State of
New York and shall at all times hereafter be represented by a certificate and
(ii) with respect to any such interest pledged hereunder and not represented by
a certificate, that (A) such interest shall not be for purposes of this
Agreement and the other Loan Documents a “security” within the meaning of
Article 8 of the New York UCC and shall not be governed by Article 8 of the New
York UCC and (B) such Non-Pledgor Issuer shall at no time elect to treat any
such interest as a “security” within the meaning of Article 8 of the New York
UCC or issue any certificate representing such interest, unless such Non-Pledgor
Issuer provides prior written notification to the Collateral Agent of such
election and immediately delivers any such certificate to the Collateral Agent
pursuant to the terms hereof. Notwithstanding the foregoing, each Non-Pledgor
Issuer that is the issuer of any interest in any limited partnership or limited
liability company that is pledged hereunder hereby agrees, and each Pledgor of
any such interest hereby instructs such Non-Pledgor Issuer, that if any such
interest is, or shall become, an uncertificated security (within the meaning of
Article 8 of the New York UCC), such Non-Pledgor Issuer will comply with
instructions originated by the Collateral Agent in respect of such interest
without further consent by the Pledgor that is the registered owner of such
interest.

 

SECTION 5. Registration in Nominee Name; Denominations. After the occurrence and
during the continuance of an Event of Default, but subject to Section 27, the
Collateral Agent, on behalf of the Secured Parties, shall have the right (in its
sole and absolute discretion) to

 

5



--------------------------------------------------------------------------------

hold the Pledged Securities in its own name as pledgee, the name of its nominee
(as pledgee or as sub-agent) or the name of the Pledgors, endorsed or assigned
in blank or in favor of the Collateral Agent. Each Pledgor will promptly give to
the Collateral Agent copies of any notices or other communications received by
it with respect to Pledged Securities registered in the name of such Pledgor.
The Collateral Agent shall at all times have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.

 

SECTION 6. Voting Rights; Dividends and Interest, etc. (a) Unless and until an
Event of Default shall have occurred and be continuing:

 

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Term Loan Agreement and the other Loan Documents; provided, however, that,
subject to Section 27, such Pledgor will not be entitled to exercise any such
right if the result thereof could materially and adversely affect the rights
inuring to a holder of the Pledged Securities or the rights and remedies of any
of the Secured Parties under this Agreement or the Term Loan Agreement or any
other Loan Document or the ability of the Secured Parties to exercise the same.

 

(ii) The Collateral Agent shall execute and deliver to each Pledgor, or cause to
be executed and delivered to each Pledgor, all such proxies, powers of attorney
and other instruments as such Pledgor may reasonably request for the purpose of
enabling such Pledgor to exercise the voting and/or consensual rights and powers
it is entitled, subject to Section 27, to exercise pursuant to subparagraph (i)
above and to receive the cash dividends it is entitled to receive pursuant to
subparagraph (iii) below.

 

(iii) Each Pledgor shall be entitled to receive and retain any and all cash
dividends, interest and principal paid on the Pledged Securities to the extent
and only to the extent that such cash dividends, interest and principal are
permitted by, and otherwise paid in accordance with, the terms and conditions of
the Term Loan Agreement, the other Loan Documents and applicable laws. All
noncash dividends, interest and principal, and all dividends, interest and
principal paid or payable in cash or otherwise in connection with a partial or
total liquidation or dissolution, return of capital, capital surplus or paid-in
surplus, and all other distributions (other than distributions referred to in
the preceding sentence) made on or in respect of the Pledged Securities, whether
paid or payable in cash or otherwise, whether resulting from a subdivision,
combination or reclassification of the outstanding capital stock of the issuer
of any Pledged Securities or received in exchange for Pledged Securities or any
part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Collateral, and, if
received by any Pledgor, shall not be commingled by such Pledgor with any of its
other funds or property but shall be held separate and apart therefrom, shall be
held in trust for the benefit of the Collateral Agent and shall be forthwith
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsement).

 

(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Pledgor to dividends, interest or principal that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) above shall cease, and all
such rights shall thereupon become vested in the Collateral Agent, which shall
have the sole and exclusive right and authority to receive and

 

6



--------------------------------------------------------------------------------

retain such dividends, interest or principal. All dividends, interest or
principal received by the Pledgor contrary to the provisions of this Section 6
shall be held in trust for the benefit of the Collateral Agent, shall be
segregated from other property or funds of such Pledgor and shall be forthwith
delivered to the Collateral Agent upon demand in the same form as so received
(with any necessary endorsement). Any and all money and other property paid over
to or received by the Collateral Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 8. After all
Events of Default have been cured or waived, the Collateral Agent shall, within
five Business Days after all such Events of Default have been cured or waived,
repay to each Pledgor all cash dividends, interest or principal (without
interest), that such Pledgor would otherwise be permitted to retain pursuant to
the terms of paragraph (a)(iii) above and which remain in such account.

 

(c) Upon the occurrence and during the continuance of an Event of Default,
subject to Section 27, all rights of any Pledgor to exercise the voting and
consensual rights and powers it is entitled to exercise pursuant to paragraph
(a)(i) of this Section 6, and the obligations of the Collateral Agent under
paragraph (a)(ii) of this Section 6, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers, provided that, unless otherwise directed by the Required Lenders, the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Pledgors to exercise such
rights; and provided, further, that, to the extent a transfer of control of the
Collateral or of voting or consent rights in the Collateral would affect the
control of, or effect a transfer of control of, any license, permit or other
authorization issued by the FCC, all rights of the Pledgor to exercise the
voting and consensual rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) of this Section 6, and the obligations of the Collateral Agent
under paragraph (a)(ii) of this Section 6 shall remain in effect until, and only
until, (x) all required consents of the FCC shall have been obtained for the
transfer of control of the Collateral to a court appointed receiver or trustee
or to a bona fide purchaser for value in an arms-length sale, which Pledgor
shall cooperate fully to obtain and (y) the FCC shall have been notified of the
consummation of such transfer. After all such required consents of the FCC shall
have been obtained and the FCC shall have been notified of the consummation of
such transfer, all rights of Pledgor to exercise the voting and consensual
rights and powers it is entitle to exercise pursuant to paragraph (a)(i) of this
Section 6, and the obligations of the Collateral Agent under paragraph (a)(ii)
of this Section 6 shall become vested in Collateral Agent or in a court
appointed receiver or trustee or to a bona fide purchaser for value in an
arms-length sale, which Pledgor shall cooperate fully to obtain. After all
Events of Default have been cured or waived, such Pledgor will have the right to
exercise the voting and consensual rights and powers that it would otherwise be
entitled to exercise pursuant to the terms of paragraph (a)(i) above.

 

SECTION 7. Remedies upon Default. Upon the occurrence and during the continuance
of an Event of Default, subject to applicable regulatory and legal requirements,
including but not limited to any necessary prior approval of the FCC, as
provided in Section 27 hereof, the Collateral Agent may sell the Collateral, or
any part thereof, at public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to assign, transfer and
deliver to the

 

7



--------------------------------------------------------------------------------

purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any such sale shall hold the property sold absolutely free from any claim or
right on the part of any Pledgor, and, to the extent permitted by applicable
law, the Pledgors hereby waive all rights of redemption, stay, valuation and
appraisal any Pledgor now has or may at any time in the future have under any
rule of law or statute now existing or hereafter enacted.

 

The Collateral Agent shall give a Pledgor 10 days’ prior written notice (which
each Pledgor agrees is reasonable notice within the meaning of Section 9-610 of
the Uniform Commercial Code as in effect in the State of New York or its
equivalent in other jurisdictions) of the Collateral Agent’s intention to make
any sale of such Pledgor’s Collateral. Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker’s board or on a securities exchange, shall state the board or exchange
at which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange. Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Collateral Agent may fix and state in the
notice of such sale. At any such sale, the Collateral, or portion thereof, to be
sold may be sold in one lot as an entirety or in separate parcels, as the
Collateral Agent may (in its sole and absolute discretion) determine. The
Collateral Agent shall not be obligated to make any sale of any Collateral if it
shall determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Collateral Agent until the sale price is paid in full by the
purchaser or purchasers thereof, but the Collateral Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice. At any public (or, to the extent permitted by
applicable law, private) sale made pursuant to this Section 7, any Secured Party
may bid for or purchase, free from any right of redemption, stay or appraisal on
the part of any Pledgor (all said rights being also hereby waived and released),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to it from such Pledgor
as a credit against the purchase price, and it may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to such Pledgor therefor. For purposes hereof, (a) a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof, (b) the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and (c) such Pledgor shall not be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Collateral Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Obligations
paid in full. As an alternative to exercising the power of sale herein conferred
upon it, the Collateral Agent may proceed by a suit or suits at law or in equity
to foreclose upon the Collateral and to sell the Collateral or any portion
thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 7 shall be deemed to conform to the
commercially reasonable standards as provided in Section 9-601 of the Uniform
Commercial Code as in effect in the State of New York or its equivalent in other
jurisdictions. The exercise by the purchaser at any such sale of voting rights
in the Collateral shall be subject to compliance with the Communications Act.

 

8



--------------------------------------------------------------------------------

SECTION 8. Application of Proceeds of Sale. The proceeds of any sale of
Collateral pursuant to Section 7, as well as any Collateral consisting of cash,
shall be applied by the Collateral Agent as follows:

 

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent or the Collateral Agent (in its capacity as such hereunder or under any
other Loan Document) in connection with such sale or otherwise in connection
with this Agreement, any other Loan Document or any of the Obligations,
including all court costs and the reasonable fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Collateral Agent
hereunder or under any other Loan Document on behalf of any Pledgor and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;

 

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

 

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

 

SECTION 9. Reimbursement of Collateral Agent. (a) Each Pledgor agrees to pay
upon demand to the Collateral Agent the amount of any and all reasonable
expenses, including the reasonable fees, other charges and disbursements of its
counsel and of any experts or agents, that the Collateral Agent may incur in
connection with (i) the administration of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent hereunder or (iv) the failure by such Pledgor to perform or
observe any of the provisions hereof.

 

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Pledgor agrees to indemnify the Collateral Agent and the
Indemnitees (as defined in Section 8.05 of the Term Loan Agreement) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, other
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of, any claim,
litigation, investigation or proceeding relating to the execution or delivery of
this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated thereby whether or not any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee.

 

9



--------------------------------------------------------------------------------

(c) Any amounts payable as provided hereunder shall be additional Obligations
secured hereby and by the other Security Documents. The provisions of this
Section 9 shall remain operative and in full force and effect regardless of the
termination of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document or any investigation made by or on behalf of the Collateral Agent or
any other Secured Party. All amounts due under this Section 9 shall be payable
on written demand therefor and shall bear interest at the rate specified in
Section 2.10(c) of the Term Loan Agreement.

 

SECTION 10. Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby
appoints the Collateral Agent the attorney-in-fact of such Pledgor for the
purpose, upon the occurrence and during the continuance of an Event of Default,
of carrying out the provisions of this Agreement and taking any action and
executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Pledgor, to ask for, demand,
sue for, collect, receive and give acquittance for any and all moneys due or to
become due under and by virtue of any Collateral, to endorse checks, drafts,
orders and other instruments for the payment of money payable to the Pledgor
representing any interest or dividend or other distribution payable in respect
of the Collateral or any part thereof or on account thereof and to give full
discharge for the same, to settle, compromise, prosecute or defend any action,
claim or proceeding with respect thereto, and to sell, assign, endorse, pledge,
transfer and to make any agreement respecting, or otherwise deal with, the same;
provided, however, that nothing herein contained shall be construed as requiring
or obligating the Collateral Agent to make any commitment or to make any inquiry
as to the nature or sufficiency of any payment received by the Collateral Agent,
or to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Pledgor for any act or failure to act hereunder, except for their own gross
negligence or wilful misconduct. Notwithstanding anything to the contrary
contained herein, the foregoing power of attorney, and the taking of any action
by the Collateral Agent pursuant thereto, shall be subject to the provisions of
Section 27, and the Collateral Agent may not act as attorney-in-fact in any
respect that would contravene the rules and policies of the FCC or that would
effectuate a transfer of control of any license, permit or other authorization
issued by the FCC without all necessary prior approval of the FCC.

 

SECTION 11. Waivers; Amendment. (a) No failure or delay of the Collateral Agent
in exercising any power or right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent hereunder and of
the other Secured Parties under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provisions of this Agreement or consent to any departure by any
Pledgor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Pledgor in any case shall entitle such Pledgor to any
other or further notice or demand in similar or other circumstances.

 

10



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Collateral Agent and the Pledgor or Pledgors with respect to which such waiver,
amendment or modification is to apply, subject to any consent required in
accordance with Section 8.02 of the Term Loan Agreement.

 

SECTION 12. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Securities, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Securities permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Securities, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Securities could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Securities under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Pledgor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Securities, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Securities for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Pledgor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion, (a) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Pledged
Securities or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale. Each Pledgor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Securities at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section 12 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

 

SECTION 13. Registration, etc. Each Pledgor agrees that, upon the occurrence and
during the continuance of an Event of Default hereunder, if for any reason the
Collateral Agent desires to sell any of the Pledged Securities of the Borrower
at a public sale, it will, at any time and from time to time, upon the written
request of the Collateral Agent, use commercially reasonable efforts to take or
to cause the issuer of such Pledged Securities to take such action and prepare,
distribute and/or file such documents, as are required or advisable in the
reasonable opinion of counsel for the Collateral Agent to permit the public sale
of such Pledged Securities. Each Pledgor further agrees to indemnify, defend and
hold harmless the Collateral Agent, each other Secured Party, any underwriter
and their respective officers, directors, affiliates and controlling persons
from and against all loss, liability, expenses, costs of counsel (including,
without limitation, reasonable fees and expenses to the Collateral Agent of
legal counsel), and claims (including the costs of investigation) that they may
incur insofar as such loss, liability, expense or claim arises out of or is
based upon any alleged untrue statement of a material fact contained in any
prospectus (or any amendment or supplement thereto) or in any notification or

 

11



--------------------------------------------------------------------------------

offering circular, or arises out of or is based upon any alleged omission to
state a material fact required to be stated therein or necessary to make the
statements in any thereof not misleading, except insofar as the same may have
been caused by any untrue statement or omission based upon information furnished
in writing to such Pledgor or the issuer of such Pledged Securities by the
Collateral Agent or any other Secured Party expressly or any other indemnified
person referred to above for use therein. Each Pledgor further agrees, upon such
written request referred to above, to use commercially reasonable efforts to
qualify, file or register, or cause the issuer of such Pledged Securities to
qualify, file or register, any of the Pledged Securities under the Blue Sky or
other securities laws of such states as may be requested by the Collateral Agent
and keep effective, or cause to be kept effective, all such qualifications,
filings or registrations. Each Pledgor will bear all costs and expenses of
carrying out its obligations under this Section 13. Each Pledgor acknowledges
that there is no adequate remedy at law for failure by it to comply with the
provisions of this Section 13 and that such failure would not be adequately
compensable in damages, and therefore agrees that its agreements contained in
this Section 13 may be specifically enforced.

 

SECTION 14. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the grant of a security interest in the Collateral and all
obligations of each Pledgor hereunder, shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Term Loan
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Term Loan Agreement, any other Loan
Document or any other agreement or instrument relating to any of the foregoing,
(c) any exchange, release or nonperfection of any other collateral, or any
release or amendment or waiver of or consent to or departure from any guaranty,
for all or any of the Obligations or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Pledgor in
respect of the Obligations or in respect of this Agreement (other than the
payment in full of all the Obligations).

 

SECTION 15. Termination or Release. (a) This Agreement and the security
interests granted hereby shall terminate when all the Obligations have been paid
in full and the Lenders have no further commitment to lend under the Term Loan
Agreement.

 

(b) Upon any sale or other transfer by any Pledgor of any Collateral (other than
any capital stock of the Borrower owned by such Pledgor) that is permitted under
the Term Loan Agreement to any person that is not a Pledgor, or, upon the
effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to Section 8.02(b) of the Term Loan
Agreement, the security interest in such Collateral shall be automatically
released. The security interest granted by the License Subsidiary in the equity
interests of Triton License Newco shall be automatically released immediately
prior to the First Closing (as that term is defined in the Exchange Agreement).

 

(c) In connection with any termination or release pursuant to paragraph (a) or
(b), the Collateral Agent shall execute and deliver to any Pledgor, at such
Pledgor’s expense, all documents that such Pledgor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 15 shall be without recourse to or warranty by the
Collateral Agent.

 

SECTION 16. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 8.01 of the Term Loan Agreement. All
communications and

 

12



--------------------------------------------------------------------------------

notices hereunder to any Subsidiary Pledgor or Non-Pledgor Issuer shall be given
to it in care of the Borrower at the address set forth in the Term Loan
Agreement.

 

SECTION 17. Further Assurances. Each Pledgor agrees to do such further acts and
things, and to execute and deliver such additional conveyances, assignments,
agreements and instruments, as the Collateral Agent may at any time reasonably
request in connection with the administration and enforcement of this Agreement
or with respect to the Collateral or any part thereof or in order better to
assure and confirm unto the Collateral Agent its rights and remedies hereunder.

 

SECTION 18. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any Pledgor that are contained in
this Agreement shall bind and inure to the benefit of its successors and
assigns. This Agreement shall become effective as to any Pledgor when a
counterpart hereof executed on behalf of such Pledgor shall have been delivered
to the Collateral Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon such
Pledgor and the Collateral Agent and their respective successors and assigns,
and shall inure to the benefit of such Pledgor, the Collateral Agent and the
other Secured Parties, and their respective successors and assigns, except that
no Pledgor shall have the right to assign its rights hereunder or any interest
herein or in the Collateral (and any such attempted assignment shall be void),
except as expressly contemplated by this Agreement or the other Loan Documents.
If all of the capital stock of a Pledgor (other than the Borrower) is sold,
transferred or otherwise disposed of to a person that is not an Affiliate of the
Borrower pursuant to a transaction permitted by Section 5.03 of the Term Loan
Agreement, such Pledgor shall be released from its obligations under this
Agreement without further action. This Agreement shall be construed as a
separate agreement with respect to each Pledgor and may be amended, modified,
supplemented, waived or released with respect to any Pledgor without the
approval of any other Pledgor and without affecting the obligations of any other
Pledgor hereunder.

 

SECTION 19. Survival of Agreement; Severability. (a) All covenants, agreements,
representations and warranties made by each Pledgor herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Collateral Agent and the other Secured Parties and
shall survive the making by the Lenders of the Loans, regardless of any
investigation made by the Secured Parties or on their behalf, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any other fee or amount payable under this Agreement or any other
Loan Document is outstanding and unpaid and as long as the Commitments have not
been terminated.

 

(b) In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

13



--------------------------------------------------------------------------------

SECTION 20. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 21. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute a single contract, and shall become effective
as provided in Section 18. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement.

 

SECTION 22. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Term Loan Agreement shall be applicable to this Agreement.
Section headings used herein are for convenience of reference only, are not part
of this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting this Agreement.

 

SECTION 23. Jurisdiction; Consent to Service of Process. (a) Each Pledgor hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that, to the extent permitted by applicable law, all claims in respect of
any such action or proceeding may be heard and determined in such New York State
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Collateral Agent or any other Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against any Pledgor or its properties in the courts of any
jurisdiction.

 

(b) Each Pledgor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 16. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 24. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER

 

14



--------------------------------------------------------------------------------

PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 25. Additional Pledgors. Pursuant to Section 5.17 of the Term Loan
Agreement, (i) each Domestic Subsidiary of the Borrower that is not a Special
Purpose Subsidiary and was not in existence or not a Domestic Subsidiary on the
date of the Term Loan Agreement is required to enter in this Agreement as a
Subsidiary Pledgor upon becoming a Domestic Subsidiary if such Subsidiary owns
or possesses property of a type that would be considered Collateral hereunder
and (ii) each Subsidiary of the Borrower, all or any portion of the capital
stock of which is required pursuant to such Section to be pledged hereunder, but
which is not required pursuant to such Section to become a Pledgor, is required
to enter into this Agreement as a Non-Pledgor Issuer. Pursuant to Section 3(b)
hereof, in connection with any transfer of capital stock of the Borrower to any
Person (other than any Subsidiary of the Borrower), such Person is required to
enter into this Agreement as a Pledgor if it is not already a Pledgor hereunder.
Upon execution and delivery by the Collateral Agent and a Subsidiary of an
instrument in the form of Annex 1, such Subsidiary shall become a Subsidiary
Pledgor hereunder with the same force and effect as if originally named as a
Subsidiary Pledgor herein. Upon execution and delivery of an instrument in the
form of Annex 1 by the Collateral Agent and a Person (other than a Subsidiary of
the Borrower), such Person shall become a Pledgor hereunder with the same force
and effect as if originally named a Pledgor herein. Upon execution and delivery
by the Collateral Agent and a Subsidiary of an instrument in the form of Annex
2, such Subsidiary shall become a Non-Pledgor Issuer hereunder with the same
force and effect as if originally named as a Non-Pledgor Issuer herein. The
execution and delivery of either of such instruments shall not require the
consent of any Pledgor or Non-Pledgor Issuer hereunder. The rights and
obligations of each Pledgor and each Non-Pledgor Issuer hereunder shall remain
in full force and effect notwithstanding the addition of any new Pledgor,
Subsidiary Pledgor or Non-Pledgor Issuer as a party to this Agreement.

 

SECTION 26. Execution of Financing Statements. Pursuant to Section 9-509(b) of
the Uniform Commercial Code as in effect in the State of New York, each Pledgor
authorizes the Collateral Agent to file financing statements with respect to the
Collateral owned by it without the signature of such Pledgor in such form and in
such filing offices as the Collateral Agent reasonably determines appropriate to
perfect the security interests of the Collateral Agent under this Agreement. Any
such financing statement (other than any such financing statement with respect
to any Collateral owned by SunCom Wireless Investment) may use the term “all
assets” as the description of the Collateral covered thereby.

 

SECTION 27. FCC Consent. Notwithstanding anything herein which may be construed
to the contrary, no action shall be taken by any of the Collateral Agent and the
Secured Parties with respect to the Pledged Securities (including termination or
suspension of voting rights) unless and until any required approval under the
Federal Communications Act of 1934, and any applicable rules and regulations
thereunder, requiring the consent to or approval of such action by the FCC or
any governmental or other authority, have been satisfied. Without limiting the
foregoing, (i) to the extent that any changes in voting or consent rights in the
Collateral would affect the control of, or effectuate a transfer of control of
any license, permit or other authorization issued by the FCC, such voting and
consent rights shall be retained by the Pledgors, notwithstanding the occurrence
of an Event of Default, until all necessary prior consent of the FCC shall have
been obtained, (ii) following the occurrence of any Event of Default that is not
cured or waived, any disposition of the Collateral by the Collateral Agent shall
be through a public or private arms-length sale of the Collateral and (iii)
prior to the exercise of stockholder rights by the purchase at any such private
or public sale, the prior consent of the FCC (pursuant to 47 U.S.C. §310(d))
shall be obtained.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TRITON PCS, INC.,

   

By

  /s/    DANIEL E. HOPKINS            

Name:

  Daniel E. Hopkins    

Title:

  Senior Vice President of Finance and Treasurer

SUNCOM WIRELESS INVESTMENT COMPANY LLC,

   

By

  /s/    DANIEL E. HOPKINS            

Name:

  Daniel E. Hopkins    

Title:

  Senior Vice President of Finance and Treasurer

TRITON MANAGEMENT COMPANY, INC.,

   

By

  /s/    DANIEL E. HOPKINS            

Name:

  Daniel E. Hopkins    

Title:

  Senior Vice President of Finance and Treasurer

TRITON PCS FINANCE COMPANY, INC.,

   

By

  /s/    MICHAEL T. BONINI            

Name:

  Michael T. Bonini    

Title:

  President

TRITON PCS HOLDINGS COMPANY L.L.C.,

TRITON PCS OPERATING COMPANY L.L.C.,

TRITON PCS EQUIPMENT COMPANY L.L.C.,

TRITON PCS INVESTMENT COMPANY L.L.C.,

TRITON PCS PROPERTY COMPANY L.L.C.

TRITON PCS LICENSE COMPANY L.L.C

AFFILIATE LICENSE CO., L.L.C.,

 

17



--------------------------------------------------------------------------------

   

By:

 

TRITON MANAGEMENT COMPANY, INC., its manager,

        /s/    DANIEL E. HOPKINS            

Name:

  Daniel E. Hopkins    

Title:

  Senior Vice President of Finance and Treasurer

LEHMAN COMMERCIAL PAPER INC., as Collateral Agent,

   

By

  /s/    WILLIAM J. HUGHES            

Name:

  William J. Hughes    

Title:

  Managing Director

 

Each Non-Pledgor Issuer hereby confirms its agreements set forth in Section 4(c)
of the Agreement.

 

TRITON LICENSE NEWCO, LLC,

   

By:

 

TRITON MANAGEMENT COMPANY, INC., its manager,

   

By

  /s/    DANIEL E. HOPKINS            

Name:

  Daniel E. Hopkins    

Title:

  Senior Vice President of Finance and Treasurer

 

18



--------------------------------------------------------------------------------

 

Schedule I to the

Pledge Agreement

 

SUBSIDIARY PLEDGORS

 

    

Subsidiary Pledgor

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

1.    Affiliate License Co., L.L.C.    1100 Cassatt Road, Berwyn, PA 19312 2.   
Triton Management Company, Inc.    1100 Cassatt Road, Berwyn, PA 19312 3.   
Triton PCS Holdings Company L.L.C.    1100 Cassatt Road, Berwyn, PA 19312 4.   
Triton PCS Operating Company L.L.C.    1100 Cassatt Road, Berwyn, PA 19312 5.   
Triton PCS Equipment Company L.L.C.    1100 Cassatt Road, Berwyn, PA 19312 6.   
Triton PCS Investment Company L.L.C.    1100 Cassatt Road, Berwyn, PA 19312 7.
   Triton PCS Finance Company, Inc.    103 Foulk Road, Suite 202, Wilmington, DE
19803 8.    Triton PCS Property Company L.L.C.    1100 Cassatt Road, Berwyn, PA
19312 9.    Triton PCS License Company L.L.C.    1100 Cassatt Road, Berwyn, PA
19312

 



--------------------------------------------------------------------------------

 

Schedule II to the

Pledge Agreement

 

CAPITAL STOCK

 

Issuer

--------------------------------------------------------------------------------

 

Percentage of Shares

--------------------------------------------------------------------------------

 

Number of Certificates

--------------------------------------------------------------------------------

 

Registered Owner

--------------------------------------------------------------------------------

 

Number and Class of Shares

--------------------------------------------------------------------------------

Triton PCS, Inc.   100%   1   SunCom Wireless Investment Company LLC  

100 shares of

common stock

Triton Management Company, Inc.   100%   1   Triton PCS, Inc.  

100 shares of

common stock

Triton PCS Finance Company, Inc.   100%   1   Triton PCS, Inc.  

100 shares of

common stock

 

LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS

 

Issuer

--------------------------------------------------------------------------------

 

Percentage of Class
Membership of Interests

--------------------------------------------------------------------------------

 

Number of Certificates

--------------------------------------------------------------------------------

 

Registered Owner

--------------------------------------------------------------------------------

 

Number of Interests

--------------------------------------------------------------------------------

Affiliate License Co., L.L.C.   100%   uncertificated   Triton PCS, Inc.   sole
member Triton PCS Holdings Company L.L.C.   100%   uncertificated   Triton PCS,
Inc.   sole member Triton PCS Operating Company L.L.C.   100%   uncertificated  
Triton PCS Holdings Company L.L.C.   sole member Triton PCS License Company
L.L.C.   100%   uncertificated   Triton PCS Holdings Company L.L.C.   sole
member Triton PCS Property Company L.L.C.   100%   uncertificated   Triton PCS
Holdings Company L.L.C.   sole member Triton PCS Equipment Company L.L.C.   100%
  uncertificated   Triton PCS Holdings Company L.L.C.   sole member

 



--------------------------------------------------------------------------------

Triton PCS Investment Company L.L.C.   100%   uncertificated   Triton PCS, Inc.
  sole member Triton License Newco, LLC (to be exchanged for AWS License Newco,
LLC pursuant to the Exchange Agreement)   100%   uncertificated   Triton PCS
License Company L.L.C.   sole member

 

DEBT SECURITIES

 

1. Demand Revolving Line of Credit Note dated October 26, 1999, by Triton PCS
Operating Company L.L.C. in favor of Triton PCS Finance Company, Inc.

 

2. Master Demand Promissory Note dated June 13, 2003 by Triton PCS Finance
Company, Inc. in favor of Triton PCS, Inc.

 

2



--------------------------------------------------------------------------------

 

Annex 1 to the

Pledge Agreement

 

SUPPLEMENT NO. [    ] dated as of [    ], to the PLEDGE AGREEMENT dated as of
November 18, 2004, among TRITON PCS, INC., a Delaware corporation (the
“Borrower”), and each subsidiary of the Borrower listed on Schedule I thereto
(each such subsidiary individually a “Subsidiary Pledgor” and collectively, the
“Subsidiary Pledgors”), SUNCOM WIRELESS INVESTMENT COMPANY LLC, a Delaware
limited liability company (“SunCom Wireless Investment”; the Borrower, the
Subsidiary Pledgors and SunCom Wireless Investment are referred to collectively
herein as the “Pledgors”) and LEHMAN COMMERCIAL PAPER INC. (“LCPI”), as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined in the Term Loan Agreement referred to below).

 

A. Reference is made to (a) the Term Loan Agreement dated as of November 18,
2004 (as amended, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among the Borrower, the lenders from time to time party
thereto (the “Lenders”) and LCPI, as administrative agent and collateral agent
for the Lenders, and (b) the Guarantee Agreement dated as of November 18, 2004
(as amended, supplemented or otherwise modified from time to time, the
“Guarantee Agreement”) among certain of the Subsidiary Pledgors and the
Collateral Agent.

 

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Term Loan Agreement.

 

C. The Pledgors have entered into the Pledge Agreement in order to induce the
Lenders to make Loans. Pursuant to Section 5.17 of the Term Loan Agreement, each
Domestic Subsidiary of the Borrower that is not a Special Purpose Subsidiary and
was not in existence or not a Domestic Subsidiary on the date of the Term Loan
Agreement is required to enter into the Pledge Agreement as a Subsidiary Pledgor
upon becoming a Domestic Subsidiary if such Subsidiary owns or possesses
property of a type that would be considered Collateral under the Pledge
Agreement. Pursuant to Section 3(b) of the Pledge Agreement, in connection with
any transfer of capital stock of the Borrower to any Person (other than any
Subsidiary of the Borrower), such Person is required to enter into the Pledge
Agreement as a Pledgor if it is not already a Pledgor thereunder. Section 25 of
the Pledge Agreement provides that such Subsidiaries or Persons may become
Pledgors or Subsidiary Pledgors, as applicable, under the Pledge Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned (the “New Pledgor”) is executing this Supplement in accordance with
the requirements of the Term Loan Agreement to become a Pledgor or Subsidiary
Pledgor, as applicable, under the Pledge Agreement as consideration for Loans
previously made.

 

Accordingly, the Collateral Agent and the New Pledgor agree as follows:

 

SECTION 1. In accordance with Section 25 of the Pledge Agreement, the New
Pledgor by its signature below becomes a Pledgor under the Pledge Agreement with
the same force and effect as if originally named therein as a Pledgor and the
New Pledgor hereby agrees (a) to all the terms and provisions of the Pledge
Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct in all material respects on and as of the date
hereof except for representations and warranties which by their terms refer to a
specific date. In furtherance of the foregoing, the New Pledgor, as security for
the payment and performance in full of the

 



--------------------------------------------------------------------------------

Obligations (as defined in the Pledge Agreement), does hereby create and grant
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, their successors and assigns, a security interest in and lien
on all of the New Pledgor’s right, title and interest in and to the Collateral
(as defined in the Pledge Agreement) of the New Pledgor. Each reference in the
Pledge Agreement to a “Pledgor” and, in the case of any New Pledgor that is a
Subsidiary of the Borrower, to a “Subsidiary Pledgor” shall be deemed to include
the New Pledgor. The Pledge Agreement is hereby incorporated herein by
reference.

 

SECTION 2. The New Pledgor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally.

 

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Pledgor and the Collateral Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

 

SECTION 4. The New Pledgor hereby represents and warrants that set forth on
Schedule I attached hereto is a true and correct schedule of all its Pledged
Securities.

 

SECTION 5. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.

 

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 16 of the Pledge Agreement. All communications and
notices hereunder to the New Pledgor shall be given to it [in care of the
Borrower as set forth in the Term Loan Agreement.] [at the following address:]

 

[Address of New Pledgor]

 

SECTION 9. The New Pledgor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor and the Collateral Agent have duly executed
this Supplement to the Pledge Agreement as of the day and year first above
written.

 

[NAME OF NEW PLEDGOR],

   

By

       

Name:

       

Title:

   

LEHMAN COMMERCIAL PAPER INC., as Collateral Agent,

   

By

       

Name:

       

Title:

   

 

3



--------------------------------------------------------------------------------

 

Schedule I to

Supplement No. [  ]

to the Pledge Agreement

 

Pledged Securities of the New Pledgor

 

CAPITAL STOCK OR OTHER EQUITY INTEREST

 

Issuer

--------------------------------------------------------------------------------

 

Number of Certificate

--------------------------------------------------------------------------------

 

Registered Owner

--------------------------------------------------------------------------------

  

Number and

Class of Shares or

Other Equity Interest

--------------------------------------------------------------------------------

  

Percentage of

Shares or Other

Equity Interest

--------------------------------------------------------------------------------

                   

 

DEBT SECURITIES

 

Issuer

--------------------------------------------------------------------------------

 

Principal Amount

--------------------------------------------------------------------------------

 

Date of Note

--------------------------------------------------------------------------------

   Maturity Date


--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

Annex 2 to the

Pledge Agreement

 

SUPPLEMENT NO. [    ] dated as of [    ], to the PLEDGE AGREEMENT dated as of
November 18, 2004, among TRITON PCS, INC., a Delaware corporation (the
“Borrower”), and each subsidiary of the Borrower listed on Schedule I thereto
(each such subsidiary individually a “Subsidiary Pledgor” and collectively, the
“Subsidiary Pledgors”), SUNCOM WIRELESS INVESTMENT COMPANY LLC, a Delaware
limited liability company (“SunCom Wireless Investment”; the Borrower, the
Subsidiary Pledgors and SunCom Wireless Investment are referred to collectively
herein as the “Pledgors”) and LEHMAN COMMERCIAL PAPER INC. (“LCPI”), as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined in the Term Loan Agreement referred to below).

 

A. Reference is made to (a) the Term Loan Agreement dated as of November 18,
2004 (as amended, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among the Borrower, the lenders from time to time party
thereto (the “Lenders”) and LCPI, as administrative agent and collateral agent
for the Lenders, and (b) the Guarantee Agreement dated as of November 18, 2004
(as amended, supplemented or otherwise modified from time to time, the
“Guarantee Agreement”) among certain of the Subsidiary Pledgors and the
Collateral Agent.

 

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Term Loan Agreement.

 

C. Pursuant to Section 5.17 of the Term Loan Agreement, each Subsidiary of the
Borrower all or any portion of the capital stock of which is required, pursuant
to such Section, to be pledged hereunder, but which is not required pursuant to
such Section to become a Pledgor, is required to enter into the Pledge Agreement
as a Non-Pledgor Issuer. Section 25 of the Pledge Agreement provides that such
Subsidiaries may become Non-Pledgor Issuers under the Pledge Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Non-Pledgor Issuer”) is executing this
Supplement in accordance with the requirements of the Term Loan Agreement to
become a Non-Pledgor Issuer under the Pledge Agreement as consideration for
Loans previously made.

 

Accordingly, the Collateral Agent and the New Non-Pledgor Issuer agree as
follows:

 

SECTION 1. In accordance with Section 25 of the Pledge Agreement, the New
Non-Pledgor Issuer, by its signature below, becomes a Non-Pledgor Issuer under
the Pledge Agreement with the same full force and effect as if originally named
therein as a Non-Pledgor Issuer and hereby agrees (a) to all the terms and
provisions of the Pledge Agreement applicable to it as a Non-Pledgor Issuer
thereunder and (b) represents and warrants that the representations and
warranties made by it as Non-Pledgor Issuer thereunder are true and correct in
all material respects on and as of the date hereof except for representations
and warranties which by their terms refer to a specific date. Each reference to
a “Non-Pledgor Issuer” in the Pledge Agreement shall be deemed to include the
New Non-Pledgor Issuer. The Pledge Agreement is hereby incorporated herein by
reference.

 

SECTION 2. The New Non-Pledgor Issuer represents and warrants to the Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in

 



--------------------------------------------------------------------------------

accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally.

 

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Non-Pledgor Issuer and the Collateral
Agent. Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

 

SECTION 4. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.

 

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 16 of the Pledge Agreement. All communications and
notices hereunder to the New Non-Pledgor Issuer shall be given to it in care of
the Borrower as set forth in the Term Loan Agreement.

 

SECTION 8. The New Non-Pledgor Issuer agrees to reimburse the Collateral Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Agent.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Non-Pledgor Issuer and the Collateral Agent have
duly executed this Supplement to the Pledge Agreement as of the day and year
first above written.

 

[NAME OF NEW NON-PLEDGOR ISSUER],

   

By

       

Name:

       

Title:

   

LEHMAN COMMERCIAL PAPER INC., as Collateral Agent,

   

By

       

Name:

       

Title:

   

 

3